DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments are acknowledged and appreciated.  With respect to Applicant’s argument that the friction reducing elements must additionally be located on the docking station and to be embedded or located on the inclined wall portion extending downwards from the top surface of a base portion, Examiner asserts that the obvious modification of the Kang concave landing surface with the friction reducing rollers of Vaughn, is equivalent to the claimed subject matter, since the rollers are in the concave surface below the base portion surface and extend downward to some degree.  Examiner further asserts that Vaughn proposed friction reducing means positioned between a drone surface (track, item 150) and another component in motion (weight, item 150) and the prior art rejection asserts that similar rollers positioned between the concave surface of Kang and the drone of Kang would constitute an obvious step.  

Claim Objections
With Applicant’s corrective amendment, the objection of claim 15 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication 2011/0068224) in view of Vaughn et al. (U.S. Patent Application Publication 2016/0264234).

In regards to claim 1, Kang et al (henceforth referred to as Kang) disclose a docking station for an aerial drone (see landing platform in figure 5a of Kang), comprising:
a base portion comprising a top surface.  The platform includes a top surface (see figure 5a);
an alignment system positioned at the top surface of said base portion, said alignment system comprising:
inclined wall portions extending downwards from the top surface to form a docking recess disposed in said top surface, said docking recess is configured to mechanically orient said aerial drone by sliding at least a portion of the aerial drone therein.  Kang teaches a semi-spherical recess to align the drone during landing; 
Kang fails to explicitly disclose a friction reducing mechanism, embedded or located on the inclined wall portions extending downwards from the top surface of said base portion.  However, Vaughn et al (henceforth referred to as Vaughn) teaches a UAV utilizing rollers or ball bearing between two contact surfaces (par. 51) and it would have been obvious to one of ordinary skill in the art at the time provide a friction reducing device in/on the contact surfaces of the drone and landing platform of Kang including rollers or ball bearings as taught by Vaughn, to allow for a smoother landing; and
a connection module for connecting to said aerial drone upon landing.  Kang teaches at least an electrical connection (item 21) for the drone.  Additionally, note that the Kang surface as modified, includes the Vaughn rollers (par. 51) for friction reducing which are incorporated in the surface extending downward from the top surface.

In regards to claim 2, Kang discloses that the docking recess is in the shape of a concaved hemisphere (see figure 5a).

In regards to claim 5, Kang as modified by Vaughn discloses that the friction reducing mechanism is comprised of smooth metal balls designed to allow smooth vertical spinning thereof (par. 51 of Vaughn).

In regards to claim 6, Kang discloses that the friction reducing mechanism is comprised of smooth metal cylinders designed to allow smooth vertical spinning thereof (par. 51 of Vaughn).

In regards to claim 8, Kang discloses a system for landing an aerial drone in a docking station.  See landing platform and drone in figures 5a and 5b, comprising:
a docking station comprising a base portion having a top surface, an alignment system comprising inclined wall portions extending from the top surface to form a docking recess disposed in said top surface, said docking recess is configured to orient landing of said aerial drone by sliding at least a portion of the aerial drone therein.  As depicted in figure 5a, the platform includes a base with a top and a recessed alignment means; and
a connection module for connecting to said aerial drone upon landing.  Kang teaches a connection device that attached the drone to the landing platform (“coupler”, item 12 and “power supply unit”, item 21); and,
a matching portion configured to be attached to said aerial drone, said matching portion comprising a matching docker in a complimentary shape to the docking recess.  As shown in Kang, the drone and the platform includes matching convex and and concave surfaces, wherein the matching docker is designed to fit inside the docking recess (see figure 5b);
a drone connector element configured to physically connect the matching portion to the aerial drone.  Kang teaches a connection device that attached the drone to the landing platform (“coupler”, item 12 and “power supply unit”, item 21);
a docking connector configured to electrically connect the aerial drone with the docking station.  Kang teaches that the connector includes an electrical connection;
Kang fails to explicitly disclose that the docking station further comprising a friction reducing mechanism, embedded or located on the inclined wall portions extending downwards from the top surface of said base portion.  However, Vaughn et al (henceforth referred to as Vaughn) teaches a UAV utilizing rollers or ball bearing between two contact surfaces (par. 51) and it would have been obvious to one of ordinary skill in the art at the time provide a friction reducing device in/on the contact surfaces of the drone and landing platform of Kang including rollers or ball bearings as taught by Vaughn, to allow for a smoother landing.  Additionally, note that the Kang surface as modified, includes the Vaughn rollers (par. 51) for friction reducing which are incorporated in the surface extending downward from the top surface. 

In regards to claim 9, Kang fails to explicitly teach that the matching portion is an integral component of the aerial drone.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the coupler of Kang as integral with the drone structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

In regards to claim 10, Kang discloses that the matching portion is a removable component of the aerial drone.  The projecting “coupler” of the Kang drone is capable of being removed.

In regards to claim 13, Kang as modified by Vaughn disclose that the friction reducing mechanism is comprised of smooth metal balls designed to allow smooth vertical spinning thereof (par. 51 of Vaughn).

In regards to claim 14, Kang as modified by Vaughn disclose the friction reducing mechanism is comprised of smooth metal cylinders designed to allow smooth vertical spinning thereof (par. 51 of Vaughn).

In regards to claim 15, disclose of the connection module of the docking station and the docking connector comprises of at least two conductive elements; and wherein a first conductive element of the at least two conductive elements is configured to serve as an electric terminal, and a second conductive element of the three conductive elements is configured to exchange signals.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication 2011/0068224) in view of Vaughn et al. (U.S. Patent Application Publication 2016/0264234) as applied to claim 1 above, and further in view of Sobota Rodriquez et al. (U.S. Design Patent D805,018).

In regards to claims 3 and 11, Kang fails to disclose that the docking recess is in the shape of a triangular or rectangular pyramid.  However, Sobota Rodriguez et al (henceforth referred to as Sobota Rodriguez) illustrates a landing platform recess for a UAV in the shape of a rectangular pyramid and it would have been an obvious matter of design choice to make the different portions of the landing recess of whatever form or shape was desired or expedient including a rectangular pyramid as taught by Sobota Rodriquez.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication 2011/0068224) in view of Vaughn et al. (U.S. Patent Application Publication 2016/0264234) as applied to claims 1 or 8 above, and further in view of Sirang et al. (U.S. Patent 9,448,562).

In regards to claims 4 and 12, Kang fails to disclose that the docking recess is in the shape of a cone. However, Sirang et al (henceforth referred to as Sirang) teaches a landing platform with a conical recess for a UAV and it would have been an obvious matter of design choice to make the different portions of the landing recess of whatever form or shape was desired or expedient including conical in shape as taught by Sirang. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication 2011/0068224) in view of Vaughn et al. (U.S. Patent Application Publication 2016/0264234) as applied to claims 1 or 8 above, and further in view of Chen et al. (U.S. Patent Application Publication 2018/0134376).

In regards to claims 7 and 15, Kang discloses that the connection module comprises at least one conductive element (item 21 for power supply) configured to serve as an electric terminal, but fails to explicitly teach at least two conductive elements, with a second conductive element of the at least two conductive elements is configured to exchange signals.  However, Chen et al (henceforth referred to as Chen) teaches a landing platform for a UAV and with a signal transmitting element (par. 35).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a signal transmitting conductive element in/on the platform of Kang as taught by Chen, to allow the UAV and the platform to communicate. 

Summary/Conclusion
Claims 1-15 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641